This opinion is subject to administrative correction before final disposition.




                               Before
                 STEPHENS, LAWRENCE, and PENNIX
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Kyler Z. DEASON
                        Seaman (E-3), U.S. Navy
                              Appellant

                             No. 202000096

                        Decided: 30 September 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Aaron C. Rugh

 Sentence adjudged 31 January 2020 by a special court-martial con-
 vened at Naval Base San Diego, California, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: confinement
 for 35 days and a bad-conduct discharge.

                            For Appellant:
              Captain Jeremiah L. Sullivan III, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                 United States v. Deason, NMCCA No. 202000096
                               Opinion of the Court

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings 2 and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.
   2  As reflected in the Entry of Judgment and pursuant to a plea agreement, the
military judge dismissed a number of specifications. We note that they were
dismissed with prejudice.


                                            2